Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA ..
Allowable Subject Matter
Claims 4-6 are allowed.
The following is an examiner’s statement of reasons for allowance. When considering claims 4-6 as a whole, prior art of record fails to disclose or render obvious, alone, or in combination: 
“wherein the plurality of correction tables include a first correction table and a second correction table, the first correction table and the second correction table correspond respectively to one and other of two methods of suppressing crosstalk at a time of display of the stereoscopic image on the display unit, the first correction table stores a correction value such that a gradation value after correction becomes equal to or smaller than the gradation value before correction, a difference between an absolute value of the gradation value after correction and an absolute value of the gradation value before correction becomes greater as the gradation value of the adjacent pixel becomes greater, and the difference between an absolute value of the gradation value after correction and an absolute value of the gradation value before correction becomes greater as the gradation value of the processing target pixel becomes greater, the second correction table stores a correction value such that the gradation value after correction becomes equal to or greater than the gradation value before correction, the difference between an absolute value of the gradation value after correction and an absolute value of the gradation value before correction becomes greater as the gradation value 

In regard to claim 5, when considering claim 5 as a whole, prior art of record fails to disclose or render obvious, alone, or in combination: 
“wherein the plurality of correction tables include a first correction table and a second correction table, the first correction table and the second correction table correspond respectively to one and other of two methods of suppressing crosstalk at a time of display of the stereoscopic image on the display unit, the first correction table stores a correction value such that a gradation value after correction becomes equal to or smaller than the gradation value before correction, a difference between an absolute value of the gradation value after correction and an absolute value of the gradation value before correction becomes greater as the gradation value of the adjacent pixel becomes greater, and the difference between an absolute value of the gradation value after correction and an absolute value of the gradation value before correction becomes greater as the gradation value of the processing target pixel becomes greater, the second correction table stores a correction value such that the gradation value after correction becomes equal to or greater than the gradation value before correction, the difference between an absolute value of the gradation value after correction and an 

In regard to claim 6, when considering claim 6 as a whole, prior art of record fails to disclose or render obvious, alone, or in combination:
“an illuminance detection unit configured to detect illuminance indicating surrounding brightness, wherein the plurality of correction tables include a first correction table and a second correction table, the first correction table and the second correction table correspond respectively to one and other of two methods of suppressing crosstalk at a time of display of the stereoscopic image on the display unit, the first correction table stores a correction value such that a gradation value after correction becomes equal to or smaller than the gradation value before correction, a difference between an absolute value of the gradation value after correction and an absolute value of the gradation value before correction becomes greater as the gradation value of the adjacent pixel becomes greater, and the difference between an absolute value of the gradation value after correction and an absolute value of the gradation value before correction becomes greater as the gradation value of the processing target pixel becomes greater, the second correction table stores a correction value such that the gradation value after correction becomes equal to or greater than the gradation value before correction, the difference between an absolute value of the gradation value after correction and an absolute value of the gradation value before correction becomes greater as the gradation value of the adjacent pixel becomes smaller, and the difference between an absolute value of the gradation value after correction and an absolute value of the gradation value before correction becomes greater as the gradation value of the processing target pixel becomes smaller, and the correction table selection unit selects the first correction table when the illuminance detected by the illuminance detection unit is smaller than a predetermined threshold, and selects the second correction table when the illuminance detected by the illuminance detection unit is greater than the predetermined threshold.” 
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KALEB TESSEMA whose telephone number is (571)272-2696.  The examiner can normally be reached on Monday-Thursday and Alternate Fridays 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KALEB TESSEMA/Examiner, Art Unit 2667 

/MATTHEW C BELLA/Supervisory Patent Examiner, Art Unit 2667